DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently, claims 1-4, 6-7, 10-20, and 23 are pending in the instant application.  Claims 10-18 are withdrawn from consideration as being drawn to a non elected invention.  Claims 1-4, 6-7, 19-20, and 23 are currently under examination, as directed to the elected species of L858R, SEQ ID NOS 3 and 4. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  



Claim Rejections - 35 USC § 112
112(a)
Claims 19, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new Matter Rejection.  
The claims have been amended to recite that the “capture probe hybridizes to the conserved region” and the “detector probe hybridizes to the variable region”, where SEQ ID NO: 3 is the capture probe and SEQ ID NO: 4 is the detector probe.  However, SEQ ID NO: 3 hybridizes to the sequence encoding the L858R mutation, while SEQ ID NO: 4 hybridizes to the region that is the same regardless of the presence or absence of the L858R mutation.  Accordingly, the claims have introduced new matter because the specific elected SEQ ID NOS are recited to function differently than designed.  

112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claims have been amended to recite that the “capture probe hybridizes to the conserved region” and the “detector probe hybridizes to the variable region”, where SEQ ID NO: 3 is the capture probe and SEQ ID NO: 4 is the detector probe.  However, SEQ ID NO: 3 hybridizes to the sequence encoding the L858R mutation, while SEQ ID NO: 4 hybridizes to the region that is the same regardless of the presence or absence of the L858R mutation.  Accordingly, it is not clear how the method can be conducted when the specific elected SEQ ID NOS directed to the capture and detector probes are incapable of functioning as required in elements a) and b) of the claims.  

Claim Rejections - 35 USC § 103

Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (Wei et al; Clinical Cancer research, vol 15, pages 4446-4452; July 2009) in view of Endo (Endo et al; Lung Cancer, vol 50, pages 375-384, 2005) and Liao (Liao et al; Journal of Molecular Diagnostics, vol 9, April 2007, pages 158-168).
Note on claim interpretation:  the claims recite the capture probe is “unlabeled”.  Although this is not explicitly recited in the specification, it is clear from the specification that the capture probe is not labeled with a detectable label, although it is copolymerized with pyrrole (specification page 25).  The specification defines the term “label” (page 11) to be a detectable compound that is conjugated directly or indirectly to a probe to generate a labeled probe that is detectable by itself or may catalyze chemical alteration of a compound or composition that is detectable.  Accordingly, the broadest reasonable interpretation of the term is taken to be a probe 
With regard to claims 1-3, Wei teaches a device and system which is an electrochemical chip having at least one well (16) and which detects nucleic acid in the saliva of patients with oral cancer.  Wei teaches the device and system comprise an array of units on a substrate, where each unit comprises an electrode chip including a working electrode, a counter electrode, and a reference electrode, which are comprised of conductive material, wherein the working electrode of at least one unit is coated with a conducting polymer comprising pyrrole (see page 4447, col 1, last 2 paras).  With regard to claim 4, Wei teaches that the polymer is electro polymerized on the working electrode by applying cyclic square wave electric field (csw) (see page 4448; Figure 1) to the device (system comprising a component for generating a cyclic square wave electric field across the electrode).  Wei teaches the system also comprises a sandwich assay (see figure 1A) with a nucleic acid capture probe, where a detectable signal is generated by binding anti-fluorescein HRP (horse radish peroxidase) to a fluorescein label on the nucleic acid probe (see page 4447, col 2).   
With regards to claims 1, 6, and 7, Wei does not teach the device and system for lung cancer mutation detection or for detecting the EGFR L858R point mutation, however Endo teaches the sequence and detection of the EGFR L858R point mutation in patients with NSCLS (see pages 380-381) using allele specific probes.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to modify the device and system of Wei for 
With regards to claim 1, Wei and Endo do not teach an unlabeled capture probe or a sandwich assay comprising an unlabeled capture probe and a labeled detection probe.  However, Liao teaches an electrochemical sensor for detection of nucleic acid targets which comprises an unlabeled capture probe and a labeled detection probe (see abstract).  Although Liao teaches that the capture probe is functionalized with a biotin moiety, the biotin moiety is used to bind to streptavidin coated on the sensor surface to anchor the capture probe to the sensor.   Accordingly, the capture probe is considered “unlabeled” with regard to the instant claims since the moiety is not used for signal generation and detection.  The capture probe binds to target nucleic acid and anchors it to the sensor, whereas the labeled detector probe signals the presence of the target through a reporter molecule.  The binding of the capture and detector probes to the target creates a three component sandwich complex on the sensor surface (see page 158, col 2).  Liao teaches that the reporter molecule on the detector probe is fluorescein which enables binding of the anti-fluorescein conjugated HRP (horse radish peroxidase) reporter enzyme to the target probe complex.  Liao teaches successful species specific detection of 16S rRNA.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to modify the nucleic acid detection on the device and system of Wei and Endo for detection of EGFR point mutations with the capture/detector probe sandwich assay taught by Liao for the obvious benefit of providing successful detection of particular wild type and/or L858R mutant EGFR targets in analysis of lung cancer patients.  The ordinary artisan would have had a reasonable expectation of success that the capture and labeled detector nucleic acids taught by Liao would be useful in detecting and distinguishing between mutant and wildtype EGFR because Liao .  
Response to Arguments
The response traverses the rejection and asserts that Wei does not teach or suggest the system of claim 1 in which the capture probe comprises a sequence that is specific to a marker associated with lung cancer and a detector probe which binds to a conserved sequence, while Liao and Endo do not cure these deficiencies.  This argument has been thoroughly reviewed but was not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant situation, Wei in view of Endo and Liao teach a system for detecting the L858R mutation in the EGFR gene associated with lung cancer, which comprises a system which is an electrochemical chip having at least one well and which detects nucleic acid in the saliva of patients.  Wei teaches the device and system comprise an array of units on a substrate, where each unit comprises an electrode chip including a working electrode, a counter electrode, and a reference electrode, which are comprised of conductive material, wherein the working electrode of at least one unit is coated with a conducting polymer comprising pyrrole.  Wei teaches that the polymer is electro polymerized on the working electrode by applying cyclic square wave electric field (csw). Liao teaches an electrochemical sensor for detection of nucleic acid targets which comprises an unlabeled capture probe and a labeled detection probe.  In applying the system to detect the presence or absence of the L858R mutation taught by Endo, it would have been immediately apparent to the ordinary artisan that either the capture probe or the detector probe should hybridize to the variable (mutated) region while the other probe would need to bind to the region which is the same in either case.  This represents only 2 possible predictable solutions (finite number) and is considered obvious in view of the level of skill in the art as exemplified by the cited prior art.  The rejection is therefore maintained.  The rejection has been withdrawn for amended claims 19, 20, 23 because the claims have been amended to require elected embodiments that do not appear to be capable of functioning as recited.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634